EXHIBIT 10.4

 
FINAL FORM




BSC INTERNATIONAL HOLDING LIMITED


Promissory Note





 $900,000,000         
 New York, New York
 
 April 21, 2006

 
BSC International Holding Limited, a company organized and existing under the
laws of Ireland (the “Borrower”), for value received, hereby promises to pay to
Abbott Laboratories, an Illinois corporation (the “Lender”), the principal
amount of $900,000,000.


1.  Payments on the Note. The Borrower agrees to pay in cash semi-annually in
arrears on the last Business Day of each March and September, beginning
September 30, 2006, and on the Maturity Date (as defined below) (each, an
“Interest Payment Date”), interest from the date hereof with respect to the
first interest payment, and from the first day following the immediately
preceding Interest Payment Date with respect to any subsequent interest payment,
in each case to and including the date such interest shall become due and
payable, on the unpaid principal amount of the loan evidenced by this Note (the
“Loan”), at a rate per annum equal to 4.0%. If all or a portion of the principal
amount of, or interest on, the Loan shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), the Loan shall bear interest at
a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2%. Interest and fees
payable pursuant hereto shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed.


All then unpaid principal and accrued interest shall be due and payable in cash
on April 21, 2011 (the “Maturity Date”).


Subject to subsection 3(b), all payments (including prepayments) to be made to
the Lender hereunder, whether on account of principal, interest, fees or
otherwise, shall be made in United States Dollars and in immediately available
funds without setoff or counterclaim by wire transfer to an account notified by
the Lender to the Borrower and shall be made prior to 5:00 p.m., New York City
time on the due date thereof. If any payment on this Note becomes due and
payable on a day other than a day on which commercial banks in New York, New
York are open for the transaction of normal business (a “Business Day”), payment
shall be due on the immediately succeeding Business Day and, with respect to any
payment of principal, interest thereon shall be payable at the then applicable
rate.


2.  Optional Prepayments. The Borrower may, at its option, upon notice delivered
to the Lender one day prior thereto, prepay at any time all, or from time to
time any part of, this Note, plus accrued but unpaid cash interest through the
prepayment date, with respect to the
 
1

--------------------------------------------------------------------------------


principal amount so prepaid, without any premium or penalty. Any such prepayment
shall be in an aggregate principal amount of $1,000,000 or a whole multiple
thereof.


3.  Mandatory Reductions and Prepayments. (a) If on any date the Lender or any
of its Affiliates shall receive Net Proceeds from the sale of any Shares issued
pursuant to Section 2.1 of the Subscription and Stockholder Agreement, then (i)
if the Net Proceeds from any such sales are greater than 110% but equal to or
less than 120% of the Stock Purchase Price, the portion of the Net Proceeds in
excess of 110% of the Stock Purchase Price (minus any Taxes imposed on Abbott on
or with respect to gain on the Net Proceeds in excess of 110% of the Stock
Purchase Price) shall be immediately applied upon receipt thereof to reduce any
amounts then outstanding under this Note and (ii) if the Net Proceeds from any
such sales are greater than 120% of the Stock Purchase Price, (x) the portion of
the Net Proceeds in excess of 110% but less than or equal to 120% of the Stock
Purchase Price (minus any Taxes imposed on Abbott on or with respect to gain on
the Net Proceeds in excess of 110% of the Stock Purchase Price but less than or
equal to 120% of the Stock Purchase Price) shall be immediately applied upon
receipt thereof to reduce any amounts then outstanding under this Note and (y)
50% of the Net Proceeds in excess of 120% of the Stock Purchase Price (minus any
Taxes imposed on Abbott on or with respect to gain on such 50% of the Net
Proceeds in excess of 120% of the Stock Purchase Price) shall be immediately
applied upon receipt thereof to reduce any amounts then outstanding under this
Note. The amount by which the outstanding principal balance of the Note shall be
reduced under this subsection 3(a) on any sale of Shares shall be determined in
accordance with Section 3.5 of the Subscription and Stockholder Agreement.


(b)    Upon the occurrence and during the continuance of a Trigger Event, any
cash proceeds the Borrower or any of its Affiliates receives or is entitled to
receive with respect to Milestone Payments pursuant to Section 2.05 of the
Purchase Agreement shall be immediately applied upon receipt thereof (or in the
case of any such Milestone Payments which shall be due but not have been paid at
such time, may be applied by the Lender directly) to prepay any amounts then
outstanding under this Note.


(c)    Any amounts required to be applied pursuant to this Section 3 shall be
applied, first, to any fees or expenses then due and owing to the Lender under
subsection 13(e), second, to the payment of any interest due with respect to the
amount of the principal prepaid, and third, to the principal amount of the Loan.


4.  Representations and Warranties. (a) The Borrower hereby represents and
warrants that:


(i) The Borrower is duly organized, validly existing and in good standing under
the laws of Ireland.


(ii) The Borrower has the corporate power and authority, and the legal right, to
make, deliver and perform this Note and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Note.
 
2

--------------------------------------------------------------------------------


(iii) No consent or authorization of, filing with or other act by or in respect
of, any Governmental Authority or any other Person is required in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of this Note.


(iv) This Note has been duly executed and delivered on behalf of the Borrower.


(v) This Note constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


(vi) The execution, delivery and performance of this Note, the borrowings
hereunder and the use of the proceeds hereof will not violate any Requirement of
Law or Contractual Obligation of the Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues pursuant to any Requirement of Law or Contractual Obligation.


(vii) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending, or to the knowledge of the Borrower,
threatened by or against the Borrower or against any of its properties or
revenues that would prevent the Borrower from paying any interest or principal
on this Note or from paying or reimbursing the Lender for any fees and expenses
pursuant to subsection 13(e).


(viii) No Default or Event of Default has occurred and is continuing.


(ix) No part of the proceeds of the Loan will be used for any purpose that
violates the provisions of the Regulations of the Board.
 
(b)    Boston Scientific hereand warrants that:by represents


(i) Boston Scientific is duly organized, validly existing and in good standing
under the laws of the State of Delaware.


(ii) Boston Scientific has the corporate power and authority, and the legal
right, to make, deliver and perform this Note and the guarantee and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Note and the guarantee.


(iii) No consent or authorization of, filing with or other act by or in respect
of, any Governmental Authority or any other Person is required in connection
with the guarantee hereunder or with the execution, delivery, performance,
validity or enforceability of such guarantee.
 
3

--------------------------------------------------------------------------------


(iv) This Note has been duly executed and delivered on behalf of Boston
Scientific.


(v) This Note constitutes a legal, valid and binding obligation of Boston
Scientific enforceable against Boston Scientific in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


(vi) The execution, delivery and performance of this Note and the guarantee
hereunder will not violate any Requirement of Law or Contractual Obligation of
Boston Scientific.


5.  Conditions Precedent. The obligation of the Lender to make the Loan is
subject to the satisfaction, prior to or concurrently with the making of such
Loan, of the following conditions:


(a)    The Lender shall have received this Note duly executed and delivered by
the Borrower;
 
(b)    The Lender shall have received a certificate of the Borrower, dated the
date hereof, in form and substance reasonably satisfactory to the Lender, with
attachments, including copies of the organizational documents of the Borrower,
and resolutions authorizing the transactions contemplated by this Note;


(c)    The Lender shall have received (i) a certificate of Boston Scientific,
dated the date hereof, in form and substance reasonably satisfactory to the
Lender, with attachments, including the certificate of incorporation of Boston
Scientific certified by the Secretary of State of Delaware, the by-laws of
Boston Scientific and resolutions authorizing the transactions contemplated by
this Note and (ii) a long-form good standing certificate from the State of
Delaware;


(d)    The Lender shall have received a notice from the Borrower designating in
writing the bank account to which the amount of the Loan is to be wired not
fewer than three Business Days prior to the date hereof;


(e)    All of the conditions to Guidant’s obligations to consummate the
transactions contemplated by the Purchase Agreement, as set forth in the
Purchase Agreement, shall have been satisfied or waived, and Guidant shall have
notified the Lender, in writing that it is ready, willing and able to consummate
the transactions contemplated by the Purchase Agreement;


(f)    All of the respective conditions to Boston Scientifics’, Sub’s and
Guidant’s obligations to consummate the Merger, as set forth in the Merger
Agreement, shall have been satisfied or waived, and each of Boston Scientific
and Sub shall have notified Guidant, and Guidant shall have notified Boston
Scientific and Sub, in writing (with copies of such notices
 
4

--------------------------------------------------------------------------------


having been delivered to the Lender) that it is ready, willing and able to
consummate the Merger, and that it intends to consummate the Merger immediately
following the consummation of the transactions contemplated by the Transaction
Agreement or the Purchase Agreement;
 
(g)    The Transaction Agreement and the Purchase Agreement shall be in full
force and effect and no default shall have occurred and be continuing
thereunder;


(h)    Each of the representations and warranties made by the Borrower in
Section 4 of this Note shall be true and correct on and as of the date hereof;
and


(i)    No Default or Event of Default shall have occurred and be continuing on
the date hereof or after giving effect to the Loan to be made on the date
hereof.


In the event that Boston Scientific, Sub and Guidant do not complete the Merger
on the same day as, or on the first Business Day following, the Share Closing
Date, then on the second Business Day following the Share Closing Date, the
Borrower shall pay in cash the full amount of the Loan outstanding under this
Note together with interest compounded daily on such amount at the rate publicly
announced by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.


6.  Covenants. The Borrower covenants that for so long as this Note remains in
effect and any amounts are owing hereunder it shall:


(a)    Preserve, renew and keep in full force and effect its corporate
existence.


(b)    Give notice to the Lender within ten days of the occurrence of any
Default or Event of Default.


7.  Default. The entire unpaid principal amount of this Note, together with all
accrued and unpaid interest and all other amounts owing under this Note shall
become immediately due and payable upon written demand of the Lender (or in the
case of an event specified in subsection 7(d) below, automatically, without
notice), without any other notice or demand of any kind or any presentment or
protest, if any one of the following events shall occur and be continuing at the
time of such demand:


(a)    The Borrower (i) defaults in any payment of principal on this Note when
due in accordance with the terms of this Note, which default shall have
continued for a period of five days, or (ii) defaults in any payment of interest
on this Note when due in accordance with the terms of this Note, which default
shall have continued for a period of five days following Borrower’s receipt of
written notice from the Lender; or


(b)    The Borrower defaults in the observance or performance of any covenant or
agreement contained in this Note (other than those referred to in subsection
7(a) above), which default cannot be or has not been cured within 30 days after
the Borrower’s receipt of written notice of such default from Lender; or
 
5

--------------------------------------------------------------------------------




(c)    Any representation or warranty made by the Borrower in this Note shall
prove to have been inaccurate on or as of the date made, such as would prevent
the Borrower from paying any interest or principal on this Note or from paying
or reimbursing the Lender for any fees and expenses pursuant to subsection 13(e)
or would materially impair the Lender’s ability to enforce this Note; or


(d)    (i) The Borrower or Boston Scientific shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower or Boston Scientific shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower or Boston
Scientific any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against the Borrower or
Boston Scientific any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
Boston Scientific shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) the Borrower or Boston Scientific shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due.


The rights of the Lender specified herein upon the occurrence of an Event of
Default shall be in addition to the Lender’s rights specified in the last
sentence of Section 5.10(a) of the Transaction Agreement.


8.  Certain Definitions. As used in this Note, the following terms shall have
the following meanings:


“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however, that TAP Pharmaceutical Products, Inc. (“TAP”) and its subsidiaries
shall be deemed not to be Affiliates of the Lender only for so long as the
Lender (either directly or indirectly) owns fifty percent or less of the voting
stock of TAP (or its subsidiaries) or does not otherwise have control of TAP (or
its subsidiaries). For purposes of this Note, “Affiliate” shall include (i) with
respect to the Borrower, Guidant and its Affiliates following the Merger, (ii)
with respect to the Lender, any Person acquired pursuant to the Transaction
Agreement, and (iii) any Person resulting from any internal reorganization,
provided such resulting Person is an Affiliate.
 
6

--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Borrower” shall have the meaning set forth in the first paragraph of this Note.


“Boston Scientific” means Boston Scientific Corporation, a Delaware corporation,
and the parent of the Borrower.


“Business Day” shall have the meaning set forth in Section 1.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


“Contractual Obligations” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Credit Agreement” means the principal credit agreement of Boston Scientific, as
amended, restated, modified, renewed, refunded, replaced or refinanced, in whole
or in part from time to time.


“Default” means any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Event of Default” means any of the events specified in Section 7, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Excluded Taxes” means net income taxes imposed on the Lender as a result of a
present or former connection between the Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Note).


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.


“Guidant” means Guidant Corporation, an Indiana corporation.


“Indebtedness” means of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of
 
7

--------------------------------------------------------------------------------


such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all capital lease obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all guarantee obligations of
such Person in respect of obligations of the kind referred to in clauses (a)
through (f) above and (h) all obligations of the kind referred to in clauses (a)
through (g) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.


“Interest Payment Date” shall have the meaning set forth in Section 1.


“Lender” shall have the meaning set forth in the first paragraph of this Note.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).


“Loan” shall have the meaning set forth in Section 1.


“Maturity Date” shall have the meaning set forth in Section 1.


“Merger” means the merger of Sub with and into Guidant pursuant to the Merger
Agreement.


“Merger Agreement” means the Agreement and Plan of Merger, dated as of January
25, 2006, among Boston Scientific, Sub and Guidant, as amended, supplemented or
otherwise modified from time to time.


“Net Proceeds” means, in respect of any sale of Shares, the proceeds per share
received from such sale (net of any underwriting discounts and commissions
incurred in connection therewith).


“Obligations” means the unpaid principal of and interest on (taking into account
reductions and prepayments pursuant to Section 3 and including interest accruing
after the maturity of the Loan and interest accruing after the filing of any
petition in bankruptcy, or the
 
8

--------------------------------------------------------------------------------


 commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loan and all other obligations and
liabilities of the Borrower to the Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with this Note or any other
document made, delivered or given in connection herewith, whether on account of
principal, interest, reimbursement obligations, fees, costs, expenses (including
all fees, charges and disbursements of counsel to the Lender that are required
to be paid by the Borrower pursuant hereto) or otherwise.


“Permitted Junior Securities” means (i) equity interests in the Borrower or any
direct or indirect parent of the Borrower or (ii) unsecured debt securities that
are subordinated to all Senior Indebtedness (and any debt securities issued in
exchange for Senior Indebtedness) to substantially the same extent as, or to a
greater extent than, the Loan is subordinated to Senior Indebtedness under this
Note.


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.


“Principal Indebtedness” means the amounts owing in respect of the Credit
Agreement and any Public Indebtedness.


“Public Indebtedness” means Indebtedness of Boston Scientific or any of Boston
Scientific’s Subsidiaries issued in a public offering, Rule 144A transaction or
Regulation S transaction.


“Purchase Agreement” means the purchase agreement to be entered into by Guidant
and the Lender in connection with the purchase and sale of the business
contemplated by the Transaction Agreement.


“Representative” means any trustee, agent or representative (if any) for an
issue of Senior Indebtedness of the Borrower.


“Requirements of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


“Senior Indebtedness” means (i) with respect to the Borrower, all Indebtedness
under the Credit Agreement dated as of April 21, 2006 among Boston Scientific,
the Borrower, the financial institutions and other lenders party thereto and
Bank of America, N.A., as administrative agent, as amended, amended and
restated, modified, supplemented or refinanced from time to time to the extent
there is no increase in the principal amount thereof, and (ii) with respect to
Boston Scientific, all Indebtedness of Boston Scientific incurred from and
including
 
9

--------------------------------------------------------------------------------


the date hereof to and including the Maturity Date (including interest accruing
on or after the filing of any petition in bankruptcy or similar proceeding or
for reorganization of any such Person (at the rate provided for in the
documentation with respect thereto, regardless of whether or not a claim for
post-filing interest is allowed in such proceedings)), and any and all other
fees, expense reimbursement obligations, indemnification amounts, penalties and
other amounts payable in respect of such Indebtedness (whether existing on the
date hereof or thereafter created or incurred on or before the Maturity Date);
provided, however, that, with respect to both the Borrower and Boston
Scientific, Senior Indebtedness will not include (i) any obligation of the
Borrower or Boston Scientific to any of their respective Subsidiaries, (ii) any
liability for Federal, state, foreign, local or other taxes owed or owing by the
Borrower or Boston Scientific, (iii) any accounts payable or other liability to
trade creditors arising in the ordinary course of business (including guarantees
thereof or instruments evidencing such liabilities), (iv) any Indebtedness,
guarantee or obligation of the Borrower or Boston Scientific that is expressly
subordinate or junior in right of payment to any other Indebtedness, guarantee
or obligation of the Borrower or Boston Scientific, as applicable, or (v) any
Capital Stock.


“Shares” means the shares of common stock, par value $0.01 per share, of Boston
Scientific issued to the Lender or any of its Affiliates pursuant to Section 2.1
of the Subscription and Stockholder Agreement, it being understood and agreed
that shares issued to the Lender or any of its Affiliates pursuant to Section
2.3 of the Subscription and Stockholder Agreement shall not be deemed Shares for
purposes of this Note.


“Share Closing Date” shall have the meaning set forth in the Subscription and
Stockholder Agreement.


“Stock Purchase Price” shall have the meaning as set forth in the Subscription
and Stockholder Agreement.


“Sub” means Galaxy Merger Sub, Inc., an Indiana corporation.


“Subscription and Stockholder Agreement” means the subscription and stockholder
agreement to be entered into by Boston Scientific and the Lender.


“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.


“Taxes” means any and all taxes, levies, duties, tariffs and similar charges in
the nature of a tax (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
Governmental Authority or taxing authority, including taxes on or with respect
to income, franchises, windfall or other profits, gross receipts, property,
sales, use, share capital, capital stock, payroll, employment, social security,
workers’
 
10

--------------------------------------------------------------------------------


compensation, unemployment compensation, or net worth; taxes in the nature of
excise, withholding, ad valorem, stamp, transfer, value added, or gain taxes;
license, registration and documentation fees; and customs’ duties and tariffs.


“Transaction Agreement” means the Transaction Agreement between Boston
Scientific and the Lender, dated as of January 8, 2006, as amended, supplemented
or otherwise modified from time to time.


“Trigger Event” means a failure by Borrower to pay any principal or interest
when due (by operation of law or otherwise) on the Loan or a failure by Boston
Scientific or any of its Subsidiaries to pay any principal or interest when due
on any Principal Indebtedness.


9.  Subordination.


(a)    The Lender agrees that the payment of all obligations of the Borrower and
Boston Scientific owing in respect of this Note is subordinated in right of
payment, to the extent and in the manner provided in this Section 9, to the
prior payment in full in cash of the Senior Indebtedness of the Borrower and
Boston Scientific and that the subordination is for the benefit of and
enforceable by the holders of such Senior Indebtedness. The Borrower’s and
Boston Scientific’s obligations under this Note shall in all respects rank
pari passu in right of payment with all existing and future Indebtedness of the
Borrower and Boston Scientific that is not Senior Indebtedness; and only
Indebtedness of the Borrower and Boston Scientific that is Senior Indebtedness
shall rank senior to the obligations of the Borrower and Boston Scientific under
this Note in accordance with the provisions set forth herein.
 
(b)    Upon any payment or distribution of the assets of the Borrower or Boston
Scientific to creditors upon a total or partial liquidation or a total or
partial dissolution of the Borrower or Boston Scientific or in a reorganization
of or similar proceeding relating to the Borrower or Boston Scientific or its
property:
 
(i) the holders of Senior Indebtedness of the Borrower or Boston Scientific, as
applicable, shall be entitled to receive payment in full in cash of such Senior
Indebtedness before the Lender shall be entitled to receive any payment; and


(ii) until the Senior Indebtedness of the Borrower or Boston Scientific, as
applicable, is paid in full in cash, any payment or distribution to which the
Lender would be entitled but for the subordination provisions of this Note shall
be made to holders of such Senior Indebtedness as their interests may appear,
except that the Lender may receive Permitted Junior Securities.


(c)    If a distribution is made to the Lender that, due to the subordination
provisions, should not have been made to it, the Lender is required to hold it
in trust for the holders of Senior Indebtedness of the Borrower and Boston
Scientific and pay it over to them as their interests may appear.
 
11

--------------------------------------------------------------------------------


 
(d)    After all Senior Indebtedness of the Borrower and Boston Scientific is
paid in full and until this Note is paid in full, the Lender shall be subrogated
to the rights of holders of such Senior Indebtedness to receive distributions
applicable to such Senior Indebtedness.
 
(e)    This Section 9 defines the relative rights of the Lender and holders of
Senior Indebtedness of the Borrower and Boston Scientific. Nothing in this Note
shall:
 
(i) impair, as between the Borrower and Boston Scientific on the one hand, and
the Lender on the other hand, the obligation of the Borrower and Boston
Scientific, which is absolute and unconditional, to pay principal of and
interest on the Loan in accordance with the terms hereof; or


(ii) affect the relative rights of the Lender and creditors of the Borrower and
Boston Scientific other than their rights in relation to holders of Senior
Indebtedness.


(f)    No right of any holder of Senior Indebtedness of the Borrower or Boston
Scientific to enforce the subordination of the Loan shall be impaired by any act
or failure to act by the Borrower or Boston Scientific, as applicable, or by
their failure to comply with this Note.
 
(g)    The failure to make a payment pursuant to this Note by reason of any
provision in this Section 9 shall not be construed as preventing the occurrence
of a Default. Nothing in this Section 9 shall have any effect on the right of
the Lender to accelerate the maturity of this Note.
 
(h)    Upon any payment or distribution pursuant to this Section 9, the Lender
shall be entitled to rely (a) upon any order or decree of a court of competent
jurisdiction in which any proceedings of the nature referred to in subsection
9(b) hereof are pending, (b) upon a certificate of the liquidating trustee or
agent or other Person making such payment or distribution to the Lender or
(c) upon the Representatives of Senior Indebtedness of the Borrower and Boston
Scientific for the purpose of ascertaining the Persons entitled to participate
in such payment or distribution, the holders of such Senior Indebtedness and
other Indebtedness of the Borrower and Boston Scientific, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Section 9. In the event that the Lender
determines, in good faith, that evidence is required with respect to the right
of any Person as a holder of Senior Indebtedness of the Borrower or Boston
Scientific to participate in any payment or distribution pursuant to this
Section 9, the Lender shall be entitled to request such Person to furnish
evidence to the reasonable satisfaction of the Lender as to the amount of such
Senior Indebtedness held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and other facts
pertinent to the rights of such Person under this Section 9, and, if such
evidence is not furnished, the Lender shall be entitled to defer any payment to
such Person pending judicial determination as to the right of such Person to
receive such payment.
 
(i)    Except as set forth in subsection 9(c), the Lender shall not be deemed to
owe any fiduciary duty to the holders of Senior Indebtedness of the Borrower or
Boston Scientific.
 
(j)    Nothing contained in this Note shall prevent the Borrower or Boston
Scientific from incurring any Indebtedness, it being understood and agreed that
any Indebtedness to be
 
12

--------------------------------------------------------------------------------


incurred by the Borrower or Boston Scientific, as applicable, shall be ranked in
accordance with the second sentence of subsection 9(a).
 
10.  Loss, Theft, Destruction or Mutilation. Upon receipt of evidence
satisfactory to the Borrower of the loss, theft, destruction or mutilation of
this Note and, in the case of such loss, theft or destruction, upon delivery to
the Borrower of an indemnity undertaking reasonably satisfactory to the
Borrower, or, in the case of any such mutilation, upon surrender of this Note to
the Borrower, the Borrower will issue a new note, of like tenor and principal
amount, in lieu of or in exchange for such lost, stolen, destroyed or mutilated
Note.
 
11.  Gross-Up. Any and all payments by the Borrower, any Affiliate or any future
transferee or assignee hereunder shall be made free and clear of and without
deduction for any Taxes (other than Excluded Taxes). If the Borrower, any
Affiliate or any future transferee or assignee is required by applicable Law to
deduct any Taxes (other than Excluded Taxes) from or in respect of any amount
payable hereunder, then the amount payable by the Borrower, any Affiliate or any
future transferee or assignee shall be increased as may be necessary so that,
after the Borrower has made such deductions, the Lender receives an amount equal
to the amount that it would have received had no such deductions been made.
 
12.  Guarantee.
 
(a)    Boston Scientific hereby, unconditionally and irrevocably, guarantees to
and for the benefit of the Lender and its successors, indorsees, transferees and
assigns permitted hereunder, as primary obligor and not merely as surety, the
prompt and complete payment and performance by the Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations.
 
(b)    The guarantee contained in this Section 12 shall remain in full force and
effect until all the Obligations shall have been satisfied by payment in full.
 
(c)    Notwithstanding any payment made by Boston Scientific hereunder or any
set-off or application of funds of Boston Scientific by the Lender, Boston
Scientific shall not be entitled to be subrogated to any of the rights of the
Lender against the Borrower or right of offset held by the Lender for the
payment of the Obligations, nor shall Boston Scientific seek or be entitled to
seek any contribution or reimbursement from the Borrower in respect of payments
made by it hereunder, until all amounts owing to the Lender by the Borrower on
account of the Obligations are paid in full. If any amount shall be paid to
Boston Scientific on account of such subrogation rights at any time when all of
the Obligations shall not have been paid in full, such amount shall be held by
Boston Scientific in trust for the Lender, segregated from other funds of Boston
Scientific, and shall, forthwith upon receipt by Boston Scientific, be turned
over to the Lender in the exact form received by Boston Scientific (duly
indorsed by Boston Scientific to the Lender, if required), to be applied against
the Obligations, whether matured or unmatured, in such order as the Lender may
determine.
 
(d)    Boston Scientific shall remain obligated hereunder notwithstanding that,
without any reservation of rights against Boston Scientific and without notice
to or further assent by Boston Scientific, any demand for payment of any of the
Obligations made by the Lender may
 
13

--------------------------------------------------------------------------------


be rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any guarantee therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Lender, and
this Note and any other documents executed and delivered in connection herewith
may be amended, modified, supplemented or terminated, in whole or in part, in
any case as the Lender and the Borrower may deem advisable from time to time,
and any guarantee or right of offset at any time held by the Lender for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.
 
(e)    Boston Scientific waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Lender upon the guarantee contained in this Section 12 or
acceptance of the guarantee contained in this Section 12; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 12; and all dealings between the Borrower
and Boston Scientific likewise shall be conclusively presumed to have been had
or consummated in reliance upon the guarantee contained in this Section 12.
Boston Scientific waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower or Boston Scientific
with respect to the Obligations. Boston Scientific understands and agrees that
the guarantee contained in this Section 12 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of this Note, any of the Obligations or any guarantee
or right of offset with respect thereto at any time or from time to time held by
the Lender, (ii) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Lender, (iii) any change in the
corporate existence or structure of the Borrower or any other Person or any
change in any law, regulation or order affecting the Obligations, or (iv) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or Boston Scientific) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of Boston Scientific under the guarantee contained in this Section 12 in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against Boston Scientific,
the Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
or any other Person or against any guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, or any other Person or to realize upon any such guarantee or to
exercise any such right of offset, or any release of the Borrower, or any other
Person or any such guarantee or right of offset, shall not relieve Boston
Scientific of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Lender against Boston Scientific. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
 
(f)    The guarantee contained in this Section 12 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the
 
14

--------------------------------------------------------------------------------


insolvency, bankruptcy, dissolution, liquidation or reorganization of any the
Borrower or Boston Scientific, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower, Boston Scientific or any substantial part of their respective
property, or otherwise, all as though such payments had not been made.
 
(g)    Boston Scientific hereby guarantees that payments hereunder will be made
in the manner set forth in Section 1.
 
    13.  Miscellaneous.
 
(a)    The parties hereby acknowledge that this Note is being entered into the
parties pursuant to Section 5.10 of the Transaction Agreement. The parties
further acknowledge and agree that the entry of the parties hereto into this
Note shall in no way affect the effectiveness of the Transaction Agreement and
the Transaction Agreement shall remain in full force and effect pursuant to the
terms thereof; provided, however, that to the extent that any of the provisions
of this Note conflict with any provisions of the Transaction Agreement, the
provisions herein shall control.
 
(b)    No term of this Note may be changed, waived, discharged or terminated
orally, but may only be amended or modified by an instrument in writing signed
by the Lender and the Borrower.
 
(c)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy or electronic
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy or
electronic notice, when received addressed as follows:
 
 

Borrower:  
BSC International Holding Limited

Gaetano Martinolaan 50
6229 GS Maastricht
                The Netherlands
                Fax: (011) 31-43-3568270
                Attention: Director


with copies to:


Boston Scientific Corporation
One Boston Scientific Place
Natick, Massachusetts 01760
Fax: (508) 650-8960
Attention: General Counsel


Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Fax: (212) 848-7179
 
15

--------------------------------------------------------------------------------


Attention:  Peter D. Lyons
Clare O’Brien
 

Boston Scientific:
Boston Scientific Corporation

One Boston Scientific Place
Natick, Massachusetts 01760
Fax: (508) 650-8960
Attention: General Counsel


with a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Fax: (212) 848-7179
Attention: Peter D. Lyons
Clare O’Brien
 

Lender:
Abbott Laboratories

Dept. 0392, Bldg. AP6D
100 Abbott Park Road
Abbott Park, Illinois 60064-3500
Fax: (847) 935-8207
Attention: Chief Operating Officer, Medical Products Group


with copies to:
Abbott Laboratories
Dept. 364, Bldg. AP6D
100 Abbott Park Road
Abbott Park, Illinois 60064-6020 USA
Fax: (847) 938-6277
Attention: General Counsel


Abbott Laboratories
Dept. 312, Bldg. AP6D
100 Abbott Park Road
Abbott Park, Illinois 60064-6028 USA
Fax: (847) 938-6307
Attention: Treasurer


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017-3903
Fax: (212) 455-2502
Attention:  Charles I. Cogut
William E. Curbow
 Jay M. Ptashek
 
16

--------------------------------------------------------------------------------




provided that any notice, request or demand to or upon the Lender shall not be
effective until received.


(d)    No failure to exercise and no delay in exercising, on the part of the
Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law or in any other
Contractual Obligations of the Borrower or Boston Scientific.
 
(e)    The Borrower agrees to pay or reimburse the Lender for all its costs and
expenses (including reasonable attorney’s fees) incurred in connection with the
enforcement by the Lender of any of its rights under this Note.
 
(f)    Subject to the provisions of this subsection 13(f), the Lender may sell,
assign, transfer or otherwise hypothecate this Note, in whole or in part, to any
Person without the consent of the Borrower or Boston Scientific. Any such
transferee, shall thereafter be deemed to be the “Lender” for all purposes
herein other than Section 3, it being understood and agreed that any amounts
then outstanding under this Note shall continue to be reduced in accordance with
Section 3 regardless of any such sale, assignment, transfer or hypothecation by
the Lender, and that, as a condition to any such sale, assignment, transfer or
hypothecation by the Lender, the Lender shall cause any such transferee to
acknowledge in writing (with a copy of such acknowledgement to be delivered to
the Borrower) its agreement to the foregoing. Notwithstanding anything to the
contrary in this Section 13(f), unless any sale, assignment, transfer or other
hypothecation of this Note by the Lender in accordance with this Section 13(f)
is to the same Person (or its Affiliate) to which Abbott's (or its successor's)
rights and obligations under Section 5.08 of the Transaction Agreement are
assigned in accordance with Section 12.06 thereof, the last sentence of Section
5.10(a) of the Transaction Agreement and the last sentence of Section 7(d)
hereof shall forthwith become inapplicable. The Borrower may assign or otherwise
transfer any of its rights or obligations hereunder to any of its Affiliates;
provided that the guarantee of Boston Scientific of all the obligations of the
Borrower under this Note shall remain in full force and effect regardless of any
such assignment or transfer. Boston Scientific may not assign or otherwise
transfer any of its rights or obligations hereunder; provided, however, that
Boston Scientific may, without the consent of the other parties hereto, assign
its rights and obligations, in whole or in part, to any acquiror of all or
substantially all of Boston Scientific’s vascular intervention business. Any
attempted assignment or transfer by the Lender, the Borrower or Boston
Scientific in contravention of this subsection (f) without the consent of the
other parties hereto, as applicable, shall be null and void.
 
(g)    In addition to any rights and remedies of the Lender provided by law or
contract, the Lender shall have the right, without prior notice to the Borrower
or Boston Scientific, upon any amount becoming due and payable by the Borrower
or Boston Scientific hereunder (whether at the stated maturity, by acceleration
or otherwise), to set off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, Indebtedness or claims, in
 
17

--------------------------------------------------------------------------------


any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender or for the credit
or the account of the Borrower or Boston Scientific.
 
(h)    This Note may be executed by one or more of the parties to this Note on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Note by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.
 
(i)    Any provision of this Note that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(j)    THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
(k)    Each of the Borrower and Boston Scientific hereby irrevocably and
unconditionally: (i) submits for itself and its property in any legal action or
proceeding relating to this Note, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York and appellate courts from any thereof; (ii)
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid to Boston Scientific at its
address set forth in subsection 13(c) above or at such other address of which
the Lender shall have been notified pursuant thereto; (iv) agrees that nothing
herein shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction; and
(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection 13(k) any special, exemplary, punitive or consequential damages.
 
(l)    THE BORROWER, BOSTON SCIENTIFIC AND THE LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS NOTE AND FOR ANY COUNTERCLAIM THEREIN.
 
(m)    This Note shall be binding upon and inure to the benefit of the Borrower,
Boston Scientific and the Lender and their respective heirs, successors and
permitted assigns
 
18

--------------------------------------------------------------------------------


 
(n)    Nothing in this Note, express or implied, shall give to any Person,
(other than the parties hereto and their successors hereunder) any benefit or
any legal or equitable right, remedy or claim under this Note.
 
(o)    The Borrower has, at the time of the signing of this Note, caused Irish
stamp duty in an amount of €0.15 to be paid on this Note, and a stamp for such
amount is affixed to this Note, which stamp (i) (A) has been signed by or bears
the initials of a duly authorized signatory of the Borrower, or (B) bears “BSC
International Holding Limited” written over the stamp, and (ii) is dated as of
the date of this Note.
 
[Remainder of page was intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower and Boston Scientific have caused this Note to
be duly executed and delivered as of the day and year first above written.
 

        BSC INTERNATIONAL HOLDING LIMITED  
   
   
    By:   /s/ Daniel Philip Florin  

--------------------------------------------------------------------------------

Name: Daniel Philip Florin   Title: Director 

 

        BOSTON SCIENTIFIC CORPORATION  
   
   
    By:   /s/ Lawrence C. Best  

--------------------------------------------------------------------------------

Name: Lawrence C. Best   Title: Executive Vice President and   Chief Financial
Officer



ACKNOWLEDGED AND AGREED:


ABBOTT LABORATORIES




By:  /s/ Thomas C. Freyman

--------------------------------------------------------------------------------

Name: Thomas C. Freyman
Title:   Executive Vice President, Finance and
            Chief Financial Officer










 
20

--------------------------------------------------------------------------------

 